Brewster H. Jamieson, ABA No. 8411122
Michael B. Baylous, ABA No. 0905022
LANE POWELL LLC
1600 A Street, Suite 304
Anchorage, Alaska 99501
Telephone: 907.264.3325
            907.264.3303
Email:      jamiesonb@lanepowell.com
            baylousm@lanepowell.com
Attorneys for Defendants


                   IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ALASKA
ELIZABETH BAKALAR,

                              Plaintiff,

v.                                            Case No. 3:19-cv-00025-JWS

MICHAEL J. DUNLEAVY; in his
individual and official capacities;                  DECLARATION OF
TUCKERMAN BABCOCK; and the                          MICHAEL B. BAYLOUS
STATE OF ALASKA,

                           Defendants.

      I, Michael B. Baylous, declare as follows:

      1.     Attached as Exhibit A is Ms. Bakalar’s April 2012 performance evaluation,
which was attached to Ms. Bakalar’s Complaint.

        2.    Attached as Exhibit B is an October 9, 2017 Anchorage Daily News article
titled Judge Overrules Mallott, Sides with Ballot Group on Salmon Initiative.

https://www.adn.com/alaska-news/environment/2017/10/09/judge-overrules-mallott-
sides-with-environmental-group-on-salmon-initative/

        3.      Attached as Exhibit C is a November 3, 2017 Anchorage Daily News
article titled Alaska Attorney General Appeals Court Ruling that Could Let Gov. Walker
into Democratic Primary.




        Case 3:19-cv-00025-JWS Document 57 Filed 03/26/21 Page 1 of 6
https://www.adn.com/politics/2017/11/03/alaska-attorney-general-appeals-court-ruling-
that-could-let-gov-walker-into-democratic-primary/

        4.      Attached as Exhibit D is a December 16, 2016 Anchorage Daily News
article titled Alaska’s Presidential Electors Set to Vote Trump Despite Intense Lobbying.

https://www.adn.com/politics/2016/12/15/alaskas-republican-presidential-electors-set-to-
vote-trump-despite-tidal-wave-of-lobbying/

       5.    Attached as Exhibit E is the Department of Law Attorney V job
description.

      6.    Attached as Exhibit F is February 2, 2018 One Hot Mess blog post titled
PSA: I’m Done Doing Dudes’ Homework for Them.

https://onehotmessalaska.blogspot.com/2018/02/psa-im-done-doing-dudes-homework-
for.html

      7.      Attached as Exhibit G is July 5, 2019 One Hot Mess bog post titled Why I
Stay Part II (Crisis/Mantra Edition).

https://onehotmessalaska.blogspot.com/2019/07/why-i-stay-part-ii-crisismantra-
edition.html

      8.    Attached as Exhibit H is a July 17, 2016 Alaska Daily News article written
by Ms. Bakalar and titled Is this Fair?.

https://www.adn.com/opinions/2016/07/17/is-this-fair/

     9.   Attached as Exhibit I is a September 5, 2018 One Hot Mess blog post titled
Why Anonymous Content is Bullshit.

https://onehotmessalaska.blogspot.com/2018/09/why-anonymous-content-is-bullshit.html

    10.   Attached as Exhibit J is an October 6, 2017 One Hot Mess blog post titled
CDATPharm + Small Alaskan City = Mortification!.

https://onehotmessalaska.blogspot.com/2017/10/cdatpharm-small-alaskan-city.html

      11.     Attached as Exhibit K is a February 18, 2017 One Hot Mess blog post titled
Fart Etiquette on Point?.

https://onehotmessalaska.blogspot.com/2017/02/fart-etiquette-on-point.html



Declaration of Michael B. Baylous
Bakalar v. Dunleavy, et al. (Case No. 3:19-cv-00025-JWS)                         Page 2 of 6

          Case 3:19-cv-00025-JWS Document 57 Filed 03/26/21 Page 2 of 6
      12.    Attached as Exhibit L is an April 29, 2018 One Hot Mess blog post titled
The Porta Potty is the High Dive of Potties.

https://onehotmessalaska.blogspot.com/2018/04/the-porta-potty-is-high-dive-of-
potties.html

     13.    Attached as Exhibit M is a March 20, 2017 One Hot Mess blog post titled A
Dudebro I Once Tried and Failed to Bang Became a Priest, Because of Course He Did.

https://onehotmessalaska.blogspot.com/2017/03/a-dudebro-i-once-tried-and-failed-
to.html

      14.        Attached as Exhibit N is a June 20, 2017 One Hot Mess blog post titled Not
Equipped.

https://onehotmessalaska.blogspot.com/2017/06/not-equipped.html

      15.   Attached as Exhibit O is a November 7, 2016 One Hot Mess bog post titled
Out of State and Out of Touch: Juneau Empire Georgia-Based Corporate HQ is
Meddling with the Alaska Supreme Court.

https://onehotmessalaska.blogspot.com/2016/11/out-of-state-and-out-of-touch-
juneau.html

      16.    Attached as Exhibit P is a July 27, 2017 One Hot Mess blog post titled
Reclaiming Light and Patriotism.

https://onehotmessalaska.blogspot.com/2017/07/reclaiming-light-and-patriotism.html

        17.  Attached as Exhibit Q is a November 7, 2017 One Hot Mess blog post
titled Don Young Almost Stabbed his Colleague in the Face and Ho Hum Whatevs NBD!.

https://onehotmessalaska.blogspot.com/2017/11/don-young-almost-stabbed-his-
colleague.html

      18.    Attached as Exhibit R is a January 20, 2018 One Hot Mess blog post titled
2018 Alaska Social Justice Group Therapy in Photos.

https://onehotmessalaska.blogspot.com/2018/01/2018-alaska-social-justice-group.html

      19.    Attached as Exhibit S are tweets posted on November 8, 2016 by Libby
Bakalar on her twitter account.

https://twitter.com/libbybakalar/status/796174592213516288


Declaration of Michael B. Baylous
Bakalar v. Dunleavy, et al. (Case No. 3:19-cv-00025-JWS)                          Page 3 of 6

          Case 3:19-cv-00025-JWS Document 57 Filed 03/26/21 Page 3 of 6
https://twitter.com/libbybakalar/status/796253639077597184

https://twitter.com/libbybakalar/status/795933227206656000

https://twitter.com/libbybakalar/status/796093080961060864

      20.    Attached as Exhibit T is a October 28, 2018 One Hot Mess blog post titled
The Barn Test.

https://onehotmessalaska.blogspot.com/2018/10/the-barn-test.html

        21.    Attached as Exhibit U is a November 29, 2017 One Hot Mess blog post
titled I’m Totally Giving up on Socks.

https://onehotmessalaska.blogspot.com/2017/11/im-totally-giving-up-on-socks.html

      22.   Attached as Exhibit V is a June 27, 2018 One Hot Mess blog post titled The
Cottonwood Tree Money Shot.

https://onehotmessalaska.blogspot.com/2018/06/the-cottonwood-tree-money-shot.html

        23.   Attached as Exhibit W is a December 3, 2017 One Hot Mess blog post
titled My Kids Make Me Reeeeaaally Fucking Nuts Sometimes.

https://onehotmessalaska.blogspot.com/2017/12/my-kids-make-me-reeeeaaally-
fucking.html

      24.    Attached as Exhibit X is a February 24, 2017 One Hot Mess blog post titled
Shopkins Ain’t Shit, School Lunch is Not a Top Chef Quick Fire Challenge, and Nothing
Matters Anyway.

https://onehotmessalaska.blogspot.com/2017/02/shopkins-aint-shit-school-lunch-is-
not.html

    25.    Attached as Exhibit Y is a April 1, 2017 One Hot Mess blog post titled
POTUS Is Fully Losing his Goddamnt Mahnd!.

https://onehotmessalaska.blogspot.com/2017/04/potus-is-fully-losing-his-godamnt-
mahnd.html

      26.  Attached as Exhibit Z is an August 18, 2017 One Hot Mess blog post titled
American Depression: The Struggle Is Real.

https://onehotmessalaska.blogspot.com/2017/08/american-depression-struggle-is-
real.html

Declaration of Michael B. Baylous
Bakalar v. Dunleavy, et al. (Case No. 3:19-cv-00025-JWS)                      Page 4 of 6

          Case 3:19-cv-00025-JWS Document 57 Filed 03/26/21 Page 4 of 6
         27.    Attached as Exhibit AA is a September 28, 2018 One Hot Mess blog post
titled It Feels Extra Bad Being a Woman Lawyer this Week.

https://onehotmessalaska.blogspot.com/2018/09/it-feels-extra-bad-being-woman-
lawyer.html

         28.  Attached as Exhibit AB is a September 28, 2018 One Hot Mess blog post
titled I Rewrote No Scrubs for 2018.

https://onehotmessalaska.blogspot.com/2018/09/i-rewrote-no-scrubs-for-2018.html

       29.   Attached as Exhibit AC is a March 20, 2018 One Hot Mess blog post titled
If Trump Has a Dick Pic, Dick Pics Are Done.

https://onehotmessalaska.blogspot.com/2018/03/if-trump-has-dick-pic-dick-pics-are-
done.html

        30.   Attached as Exhibit AD is a January 28, 2017 One Hot Mess blog post
titled By the Time Dick Cheney Is Calling Your Policies Inhumane, You Are Officially
Satan’s #1 Bottom Bitch.

https://onehotmessalaska.blogspot.com/2017/01/by-time-dick-cheney-is-calling-
your.html

       31.    Attached as Exhibit AE is a April 8, 2017 One Hot Mess blog post titled I
Feel Like I Receive a Disproportionate Amount of Penis Enlargement Spam.

https://onehotmessalaska.blogspot.com/2017/04/i-feel-like-i-receive-
disproportionate.html

       32.    Attached as Exhibit AF is a February 3, 2017 One Hot Mess blog post titled
Let’s Just Clear a Few Things Up Right Now.

https://onehotmessalaska.blogspot.com/2017/02/lets-just-clear-few-things-up-right-
now.html

      33.   Attached as Exhibit AG is a May 12, 2017 One Hot Mess blog post titled
Mustard and Cheerios.

https://onehotmessalaska.blogspot.com/2017/05/mustard-and-cheerios.html

       34.   Attached as Exhibit AH is a January 24, 2017 One Hot Mess blog post
titled Energy and the Laws of Motion: Final Reflections on the Women’s March on
Washington.


Declaration of Michael B. Baylous
Bakalar v. Dunleavy, et al. (Case No. 3:19-cv-00025-JWS)                        Page 5 of 6

          Case 3:19-cv-00025-JWS Document 57 Filed 03/26/21 Page 5 of 6
https://onehotmessalaska.blogspot.com/2017/01/energy-and-laws-of-motion-final.html

     35.    Attached as Exhibit AI is a October 1, 2017 One Hot Mess blog post titled
O.H.M. Turns Three.

https://onehotmessalaska.blogspot.com/2017/10/ohm-turns-three.html

        36.  Attached as Exhibit AJ is a November 16, 2018 One Hot Mess blog post
titled OMG, Sophie Scholl Is my New Shero.

https://onehotmessalaska.blogspot.com/2018/11/omg-sophie-scholl-is-my-new-
shero.html

       37.       Attached as Exhibit AK is Ms. Bakalar’s resignation letter and request for
retention.

      38.   Attached as Exhibit AL is a June 21, 2020 One Hot Mess blog post titled
Big Apocalypse Energy Is my New Aesthetic.

https://onehotmessalaska.blogspot.com/2020/06/

        I declare under penalty of perjury under the laws of the United States of America
that the foregoing is true and correct to the best of my knowledge.

        DATED this 26th day of March, 2021.


                                                       By s/ Michael B. Baylous
                                                        Michael B. Baylous, ABA No. 0905022
I certify that on March 26, 2021, a copy of
the foregoing was served electronically on:

Mark Choate, mark@choatelawfirm.com [ECF]

and served via email on:
Amanda Harber, Amanda.harber@gmail.com

s/ Michael B. Baylous




Declaration of Michael B. Baylous
Bakalar v. Dunleavy, et al. (Case No. 3:19-cv-00025-JWS)                             Page 6 of 6

           Case 3:19-cv-00025-JWS Document 57 Filed 03/26/21 Page 6 of 6
